MR. JUSTICE RYAN delivered the opinion of the court: Ima Sue Scott filed a claim against her employer, Tee Pak, Inc., seeking compensation under the Workmen’s Compensation Act (Ill. Rev. Stat. 1973, ch. 48, par. 138.1 et seq.) for a back injury she contends arose out of and in the course of her employment. The arbitrator ruled that she had failed to prove that she had suffered an accidental injury arising out of and in the course of her employment. The Industrial Commission, on review, heard additional evidence and affirmed the arbitrator. The circuit court of Cook County confirmed the decision of the Industrial Commission. The claimant contends in this court that the Commission’s decision is against the manifest weight of the evidence. This case involves many of the time-worn issues, the resolution of which we have consistently stated lies within the province of the Industrial Commission. These include drawing inferences from the evidence, resolving conflicting testimony, determining the credibility of witnesses and deciding whether the claimant has met the burden of proof. It would serve no useful purpose to detail the evidence, which we have carefully reviewed. The decision of the Industrial Commission is not against the manifest weight of the evidence. We therefore affirm the circuit court of Cook County. Judgment affirmed.